DETAILED ACTION
This communication is a first office action on the merits. Claims 1-3 and 5-17, as filed are currently pending and have been considered below.

Election/Restrictions
Claims 7, 10 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claims 7 and 14 describe first and second receiving cavities that only appear in Species D. Election was made without traverse in the reply filed on 21 December 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are dependent upon cancelled claim 4.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 7-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Particularly, claims 7-11 depend directly or indirectly from canceled claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 6,799,751).
Regarding claim 1, Anderson discloses an apparatus comprising:
a bracket (60);
a webbing plate (17, 72) rotatably coupled to the bracket; 
a first captive member (36) and a second captive member (44) forming a cavity (space between the opposed pawls 36, 44) in which a portion of the webbing plate is positioned the first and second captive members being moveable between an engaged position and a disengaged position, the cavity having a first configuration in the engaged 
at least one biasing member (52) configured and arranged to bias the first and second captive members in the engaged position.

Regarding claim 2, Anderson further discloses wherein the first and second captive members include an angled portion acting as a stop to restrict rotation of the webbing plate in the one direction when the first and second captive members are in the engaged position (end tip of 36 and 44 are angled to engage ratchet 72).

Regarding claims 3 and 13, Anderson further discloses wherein the angled portion allows rotation of the webbing plate in the opposite second direction when the first and second captive members are in the engaged position (Fig. 1 as shown).

Regarding claim 5, Anderson further discloses wherein the first captive member and the second captive member each comprise: an angled portion acting as a stop to restrict rotation of 

Regarding claim 6, Anderson further discloses wherein the angled portion allows rotation of the webbing plate in the opposite second direction when the first and second captive members are in the engaged position (Fig. 1 shows wherein the ratchet wheel is positioned relative to the axis of rotation of the pawls wherein rotation in the clockwise direction is allowed by pivoting the pawls to pass each tooth).

Regarding claim 12, Anderson discloses an apparatus comprising:
a bracket (60);
a webbing plate (17, 72) rotatably coupled to the bracket; 
a first captive member (36) and a second captive member (44) moveable between an engaged position (Fig. 1) and a disengaged position (depressing of 38 and 50 comprises the second configuration wherein the pawls are released from the ratchet wheel 72), the first and second captive members forming a cavity (space between opposed pawls 36, 44) in which a portion of the webbing plate is positioned, the cavity having a first configuration in the engaged position and a second configuration in the disengaged position, the first configuration being different than the second configuration, wherein each of the first and second captive members includes an angled portion configured and arranged to restrict rotation of the webbing plate in one direction when the first and second captive members are in the engaged position and allow rotation of the webbing plate in the one direction and in an opposite second direction when the first and second 

Regarding claim 15, Anderson further discloses wherein the bracket includes an aperture (Fig. 2 shows wherein 17 passes through bracket 60) through which the portion of the webbing plate extends, a first receiver (32) positioned proximate one side of the aperture, a second receiver (46) positioned proximate an opposing side of the aperture, the first receiver configured and arranged to receive a first biasing member (40) configured and arranged to bias the first captive member, and the second receiver (52) configured and arranged to receive a second biasing member configured and arranged to bias the second captive member.

Regarding claim 17, Anderson further discloses at least one biasing member (52) configured and arranged to bias the first and second captive members in the engaged position.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677